Citation Nr: 1126743	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  99-24 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected hemorrhoids, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1940 to August 1946 and from October 1946 to June 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO).

A travel Board hearing was held before a Veterans Law Judge in May 2002 who is no longer employed at the Board.  In an April 2011 letter, the Board informed the Veteran that the individual who presided at the May 2002 hearing, who would ordinarily have participated in making the final determination of the claim, was no longer employed by the Board and that the Veteran had the right to a hearing before another Veterans Law Judge.  In a May 2011 response, the Veteran  waived the right to an additional hearing.  The case has accordingly been reassigned.

This case has been before the Board multiple times; the procedural history has been reported in detail in prior Board decisions and need not be repeated here.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran has a right, as a matter of law, to compliance with the remand orders of the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

In its latest remand in February 2010, the Board, in part, requested that, if Dr. RG found that it is as likely as not that the Veteran's hemorrhoids caused a disability involving the anal sphincter to the point of fecal incontinence, Dr. RG was to provide an explanation for the difference in clinical findings pertaining to the Veteran's rectum reported in the March 2003 VA examination report (reduction of lumen, loss of sphincter tone, fissure and fecal leakage) and those reported in the September 2009 VA examination report (no fissures, no evidence of fecal leakage, no rectal prolapse, tight sphincter tone).  The claims file was referred to Dr. JR who rendered an opinion in November 2010 and addendum in December 2010, finding that the Veteran's hemorrhoids caused a disability involving the anal sphincter to the point of fecal incontinence.  However, no explanation was provided.  In addition, the physician did not provide an opinion regarding what impact the Veteran's service-connected disabilities have on his ability to work.

This case be must again be remanded to the agency of original jurisdiction for another opinion to comply with the Board's original remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Refer the claims file to Dr. JR (the physician who provided the opinion in November 2010 and addendum in December 2010).  The Veteran need not be examined.  Dr. JR is to review the history provided above in this remand and review the evidence of record as well.  

(i) Dr. JR is to provide an explanation for the difference in clinical findings pertaining to the Veteran's rectum reported in the March 2003 VA examination report (reduction of lumen, loss of sphincter tone, fissure and fecal leakage) and the those reported in the September 2009 VA examination report (no fissures, no evidence of fecal leakage, no rectal prolapse, tight sphincter tone)?

(ii) Provide an opinion regarding what impact the Veteran's service-connected disabilities have on his ability to work?  The Veteran's age may not be taken into consideration when determining whether he is able to obtain and retain gainful employment.

All opinions expressed must be accompanied by a written rationale related to evidence in the claims file and/or sound medical principles.

2.  If  Dr. JR is not available, refer the claims file to another appropriate physician.  If the physician finds that he/she cannot answer the questions without examining the Veteran, an examination should be scheduled.  That physician is to opine as to whether: 

(i) It is as likely as not that the Veteran's hemorrhoids caused a disability involving the anal sphincter to the point of fecal incontinence.

 (ii) If the answer to (i) is yes, provide a detailed rationale citing the evidence in the claims file and medical principles upon which the opinion is based.

(iii) If the answer to (i) is yes, is there an explanation for the difference in clinical findings pertaining to the Veteran's rectum reported in the March 2003 VA examination report (reduction of lumen, loss of sphincter tone, fissure and fecal leakage) and the those reported in the September 2009 VA examination report (no fissures, no evidence of fecal leakage, no rectal prolapse, tight sphincter tone)?

(iv) Provide an opinion regarding what impact the Veteran's service-connected disabilities have on his ability to work?  The Veteran's age may not be taken into consideration when determining whether he is able to obtain and retain gainful employment.

Any opinion expressed in the examination report must be accompanied by a written rationale based on evidence in the claims file and/or sound medical principles.

3.  Thereafter, readjudicate the claims for an increased rating for hemorrhoids and a total rating for compensation based upon individual unemployability.  If the benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before returning the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


